DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final amendment filed 3/8/21 has been entered and fully considered. 
Claims 23-44 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 3/8/21, with respect to the pending claims have been fully considered and are persuasive.  The rejections of 1/7/21 have been withdrawn. 

Allowable Subject Matter
Claims 23-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of at least the independent claim 23 is that the prior art does not teach nor fairly suggest a reactor comprising in sequence: a reactor comprising a plurality of serially connected reactor chambers separated by closable airtight valves, the reactor chambers being positioned at different vertical levels relative to one another; wherein a first reactor chamber is positioned vertically above the other reactor chambers, and a last reactor chamber is positioned vertically below the other reactor chambers and at least one of the reactor chambers is adapted to be stirred with a through-flowing inert gas introduced .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799